FORD, District Judge.
The defendants’ motion for a bill of particulars (paragraph (e) being waived) is denied on the following grounds:
(1) The matters relied upon in the complaint by the plaintiff for recovery are averred with sufficient definiteness to enable the defendants properly to prepare a responsive pleading. Rule 12(e), Federal Rules of Civil Practice, 28 U.S.C.A. following section 723c.
(2) The information sought is peculiarly within the possession of the defendants and there is no ineluctable barrier to prevent them from filing a proper responsive pleading. Cf. Townsend et al. v. Boston & Maine Railroad, D.C.Mass., 35 F.Supp. 938. In Britt v. Cole Drug Co. of Boston, D.C.Mass., 39 F.Supp. 90, the court did not expect that the plaintiff would do otherwise than rely finally on the books of the defendant as it compelled the plaintiff only to particularize “so far as reasonably possible”.